Name: 76/467/ECSC: Commission Decision of 4 May 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (seventy-sixth derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-05-19

 Avis juridique important|31976D046776/467/ECSC: Commission Decision of 4 May 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (seventy-sixth derogation) Official Journal L 130 , 19/05/1976 P. 0039 - 0039++++ ( 1 ) OJ N 8 , 22 . 1 . 1964 , P . 99/64 . COMMISSION DECISION OF 4 MAY 1976 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION 1/64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( SEVENTY-SIXTH DEROGATION ) ( 76/467/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION 1/64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 28 FEBRUARY 1975 , THE MEMBER STATES AND THE AFRICAN , CARIBBEAN AND PACIFIC STATES , HEREINAFTER REFERRED TO AS " THE ACP STATES " , SIGNED IN LOME AN AGREEMENT RELATING TO PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY , HEREINAFTER REFERRED TO AS " THE AGREEMENT " ; WHEREAS THE AGREEMENT PROVIDES IN PARTICULAR FOR EXEMPTION FROM CUSTOMS DUTIES AND CHARGES HAVING AN EQUIVALENT EFFECT IN THE CASE OF PRODUCTS COVERED BY THE ECSC TREATY IMPORTED INTO THE COMMUNITY AND ORIGINATING IN THE ACP STATES ; WHEREAS THE AGREEMENT CAME INTO FORCE ON 1 APRIL 1976 AND WILL REMAIN IN FORCE UNTIL 1 MARCH 1980 ; WHEREAS THE PRODUCTS AFFECTED INCLUDE PIG-IRON , HIGH CARBON FERRO-MANGANESE AND THE IRON AND STEEL PRODUCTS FALLING WITHIN CHAPTER 73 OF THE CUSTOMS TARIFF FOR WHICH MINIMUM DUTIES WERE CREATED BY HIGH AUTHORITY RECOMMENDATION 1/64 AND BY THE INSTRUMENTS AMENDING IT ; WHEREAS , HOWEVER , IN RESPECT OF SPECIAL CASES , SUCH AS WHERE COMMERCIAL POLICY OR CUSTOMS PROCEDURE SO REQUIRES , ARTICLE 3 OF THE RECOMMENDATION MAKES PROVISION FOR DEROGATIONS FROM THE MINIMUM RATES , SUCH DEROGATIONS TO BE MADE BY COMMISSION DECISION ; WHEREAS SUCH A SPECIAL CASE INVOLVING COMMERCIAL POLICY ARISES FROM THE CONCLUSION OF TRADE AGREEMENTS SUCH AS THAT REFERRED TO ABOVE , HAS ADOPTED THIS DECISION : ARTICLE 1 MEMBER STATES ARE HEREBY AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS UNDER HIGH AUTHORITY RECOMMENDATION 1/64 TO THE EXTENT NECESSARY TO EXEMPT IMPORTS OF IRON AND STEEL PRODUCTS ORIGINATING IN THE ACP STATES FROM CUSTOMS DUTIES IN ACCORDANCE WITH THE AGREEMENT . ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 1 MARCH 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 MAY 1976 . FOR THE COMMISSION CHRISTOPHER SOAMES VICE-PRESIDENT